

117 HR 1121 IH: Empowering Immigration Courts Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1121IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Gallagher introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to clarify the contempt authority of immigration judges, and for other purposes.1.Short titleThis Act may be cited as the Empowering Immigration Courts Act.2.Contempt authority of immigration judgesSection 240(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)(1)) is amended by striking (under regulations prescribed by the Attorney General) to sanction by civil money penalty any action (or inaction) in contempt of the judge's proper exercise of authority under this Act and inserting to sanction by fine contempt of its authority in accordance with section 401 of title 18, United States Code.